          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

ROBERT WALLACE                                             PLAINTIFF

v.                     No: 3:18-cv-229 DPM

TIGER FOOD SERVICES                                     DEFENDANT

                           JUDGMENT

     Wallace's complaint is dismissed without prejudice.


                                                    ~
                                     D .P. Marshall Jr.
                                     United States District Judge
